lN THE UN|TED STATES DlSTR|CT COURT
WESTERN DlSTR|CT OF ARKANSAS
FAYETTEV|LLE DlV|S|ON

CL|NT JEROME LANGLEY PLA|NT|FF

V. CASE NO. 5:19-CV-05029

DETECT|VE ALEX WALLACE;

SERGEANT HENRY BROCKMEYER;

SHER|FF SHAWN HOLLOWAY;

CAPTA|N JEREMY GUYLL;

LlEUTENANT REBECCA HOLT;

DR. BLA|R HOUSTON;

JUDGE ROB|N GREEN; _

and JAY SAXTON DEFENDANTS

OP|N|ON AND ORDER
The case is before the Court for preservice`screening under the provisions of the
Prison Litigation Reform Act (“PLRA”). Pursuant to 28 U.S.C. § 1915Al the Court has the
obligation to screen any complaint in which a prisoner seeks redress from a governmental
entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).
|. BACKGROUND
Plaintiff filed his Complaint on February 13, 2019. At the time, he was incarcerated

in the Benton County Jai| and Sheriff’s Office awaiting trial on pending criminal charges
He is currently committed to the custody of the Arkansas Department of Human Services

(“DHS").1 Plaintiff was directed to file a completed in forma pauperis application, which

he did on March 4, 2019. ln his Complaint, Plaintiff alleges several violations of his

 

1 Plaintiff’s pending state criminal case is State v. Lang/ey, Case No. O4CR-18-0608-1
(Benton County Div. |). Plaintiff was found unfit to stand trial, and an order committing
him to the custody of the Arkansas Department of Human Services was entered on
January 28, 2019. Arkansas Court Connect, last accessed Apr. 15, 2019.

constitutional rights. According to Plaintiff, Judge Green, Public Defender Saxton,
Captain Guyll, and Lieutenant Holt violated his First Amendment rights from I\/|arch 26,
2018, through the time he filed his Complaint. He claims that Public Defender Saxton
and Judge Green denied his request for a second opinion on January 2, 2019 and
defamed his character.2 (Doc. 1 at 5). Plaintiff further alleges that Captain Guy|l and
Lieutenant Holt deprived him of his right to practice a religious diet. ld. at 8. He does not
identify either the religion or the diet at issue in his Complaint,

Plaintiff also alleges that Detective Wallace violated his Fourth Amendment rights
on l\/|arch 26, 2018, by providing “a false material statement" in an affidavit to a judge,
which resulted in a warrant executed by the Centerton SWAT team that defamed his
character. ld. at 6. He contends his Fifth Amendment rights were violated from l\/larch
26, 2018, through the time he filed his Complaint by Detective Wallace, Sergeant
Brockmeyer, and Public Defender Saxton, Detective Wallace supposedly conspired with
Sergeant Brockmeyer by “providing false material statements on their police reports
which led to [Plaintiff’s] indictment.” ld. at 7. And Saxton, Plaintiff’s lawyer, supposedly
accepted those statements as fact.

Next, Plaintiff alleges that his Sixth Amendment rights were violated from Nlarch
26, 2018, through the time he filed his Complaint by Judge Green, Public Defender
Saxton, and psychologist Blair Houston. He maintains that Saxton refused to provide him

with effective assistance of counsel, withheld evidence, and tried to coerce him to plead

 

2 Based on allegations in his Complaint, combined with Plaintiff’s state court docket,
Plaintiff appears to be referring to a second opinion on a psychological evaluation of
himself that was conducted by Dr. Blair Houston, which resulted in a determination that
he was unfit to stand tria|.

guilty. Saxton also “hushed” him in court proceedings, tried to make him appear
incompetent, and ordered a psychological evaluation for him. ld. at 11. Dr. Houston
allegedly conspired _with Saxton. Judge Green allegedly conspired with both Houston
and Saxton and refused to suppress the psychological evaluation results and permit
Plaintiff to seek a second opinion.

As for Plaintiff’s Eighth Amendment rights, he claims Judge Green denied him a
bond reduction; and Sheriff Holloway and Captain Guyll made him drink water daily from
a drinking fountain located in a public restroom and placed him in a cell of approximately
78 square feet with two other inmates, where he had to stay for 24-48 hours at a time and
sleep 8-12 inches from the toilet.

Fina|ly, Plaintiff contends that his Ninth Amendment rights were violated in the jail
when Sheriff Holloway, Captain Guyl|l and Lieutenant Holt denied him an initial phone
call on lVlarch 26, 2018, and refused to issue him an inmate lD number for a week._ The
lack of lD prevented him from utilizing the inmate kiosk grievance system. He also
complains that the jail washes and reuses single-use eating utensils and does not serve
hot meals sufficiently hot and cold meals sufficiently co|d. Plaintiff also accuses staff of
not being familiar with jail policies and of using profane language

ll. LEGAL STANDARD

Under the PLRA, the Court is obligated to screen the case prior to service of
process being issued. The Court must dismiss a complaint, or any portion of it, if it
contains claims that: (1) are frivolous, malicious, or fail to state a claim upon which relief
may be granted, or (2) seeks monetary relief from a defendant who is immune from such

relief 28 u.s.c. § 1915A(b).

A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v.
Williams, 490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may
be granted if it does not allege “enough facts to state a claim to relief that is plausible on
its face.” Be/lAt/. Corp. v. Twomb/y, 550 U.S. 544, 570 (2007). “|n evaluating whethera
pro se plaintiff has asserted suchient facts to state a claim, we hold ‘a pro se complaint,
however inartfully pleaded . . . to less stringent standards than formal pleadings drafted
by lawyers."’ Jackson v. Nixon, 747 F.3d 537, 541 (8th Cir. 2014) (quoting Erickson v.
Pardus, 551 U.S. 89, 94 (2007)). Even a pro se plaintiff must allege specific facts
sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337 (8th Cir. 1985).

l||. D|SCUSSlON
A. Claims Against Circuit Judge Robin Green

Judge Green, a Benton County Circuit Judge, is immune from suit. Mire/es v.
Waco, 502 U.S. 9, 11 (1991) (“Judicia| immunity is an immunity from suit, notjust from
ultimate assessment of damages.”). See also Duty v. City of Springda/e, 42 F.3d 460,
462 (8th Cir. 1994). “Judges performing judicial functions enjoy absolute immunity from
§ 1983 liability." Robinson v. Freeze, 15 F.3d 107, 108 (8th Cir. 1994). “Ajudge will not
be deprived of immunity because the action [s]he took was in error, was done maliciously,
or was in excess of [her] authority." Stump v. Sparkman, 435 U.S. 349, 356-57 (1978).
Judicial immunity is overcome in two situations: (1) if the challenged act is nonjudicial;
and, (2) if the action, although judicial in nature, was taken in the complete absence of all
jurisdiction. Mireles, 502 U.S. at 11. lt is clear from the allegations of the Complaint that
neither situation applies here. Plaintiff’s claims against Judge Green are subject to

dismissa|.

B. Claims Against Public Defender Jay Saxton

Plaintiff’s claim of inadequate legal assistance against Saxton, a public defender,
is subject to dismissal. To state a claim under § 1983, a plaintiff must allege that the
defendant, while acting under color of state law, deprived him of a federal right. ln Po/k
County v. Dodson, 454 U.S. 312, 325 (1981), the Supreme Court held that a public
defender does not act under color of state law when performing a lawyer’s traditional
functions as counsel to indigent defendants in state criminal proceedings Thus, when
the claim is merely that the public defender failed to adequately represent the client in his
criminal proceedings, it does not state a cognizable claim under § 1983. See also Gilbert
v. Corcoran, 530 F.2d 820 (8th Cir. 1976) (conclusory allegations of ineffective assistance
of counsel do not state a claim against public defenders under § 1983). Plaintiff’s claims
against Defendant Saxton are subject to dismissal.

C. Claims Against Psycho|ogist Blair Houston

The Complaint does not allege that Defendant Dr. Blair Houston is a state actor or
employee, or that Dr. Houston is someone who acted “under color of" law to deprive
Plaintiff of a constitutional right. The Complaint states only that this Defendant is a
psychologist employed by Ozark Guidance Center who performed a psychological
evaluation on Plaintiff at his attorney's request during the course of state criminal
proceedings. Accordingly, the Complaint fails ~to plausibly assert that Dr. Houston is a
“person" subject to suit under Section 1983, and all claims against her are dismissed.

D. Official Capacity Claims

Plaintiff fails to state any cognizable official capacity claims Under Section 1983,
a defendant may be sued in either his individual capacity, or in his official capacity, or in
both. ln Gorman v. Bartch, 152 F.3d 907 (8th Cir. 1998), the Eighth Circuit Court of

5

Appea|s discussed the distinction between individual and official capacity suits As
explained by the Court in Gorman:
“C|aims against government actors in their individual capacities differ from
those in their official capacities as to the type of conduct that is actionable
and as to the type of defense that is available. See Hafer v. Melo, 502 U.S.
21, 112 S. Ct. 358, 116 L.Ed.2d 301 (1991). Claims against individuals in
their official capacities are equivalent to claims against the entity for which
they work; they require proof that a policy or custom of the entity violated
the plaintiffs rights, and the only type of immunity available is one belonging
to the entity itself. ld. 502 U.S. at 24-27, 112 S. Ct. at 361-62 (1991).
Personal capacity claims, on the other hand, are those which allege
personal liability for individual actions by ochials in the course of their
duties; these claims do not require proof of any policy and qualified
immunity may be raised as a defense. ld. 502 U.S. at 25-27, 112 S. Ct. at
362.”
Gorman, 152 F.3d at 914.
Plaintiff fails to identify any custom or policy of Benton County which violated his
rights; therefore, he fails to state any cognizable official capacity claims

E. Claims Re|ated to the Pending State Crimina| Case

Plaintiff raises a variety of claims regarding alleged wrongdoing committed by
Detective Wallace and Sergeant Brockmeyer in connection with the investigation and trial
of Plaintiff’s criminal case. To the extent Plaintiff brings cognizable constitutional claims
under Section 1983 against these two Defendants, this Court must abstain from hearing
any of these claims until the pending criminal trial is fully resolved. Pursuant to Younger
v. Harris, 401 U.S. 37 (1971), federal courts are required to abstain from hearing cases
when “(1) there is an ongoing state judicial proceeding which (2) implicates important
state interests, and when (3) that proceeding affords an adequate opportunity to raise the
federal questions presented.” Norwood v. Dickey, 409 F.3d 901, 903 (8th Cir. 2005)
(citing Fuller v. U/land, 76 F.3d 957, 959 (8th Cir. 1996)). Ongoing state criminal

proceedings implicate the important state interest of enforcing state criminal |aw, and

6

constitutional claims relating to that proceeding should be raised there. Meador v.
Paulson, 385 F. App’x 613 (8th_ Cir. 2010); see also Gil/ette v. N. Dakota Disc. Bd.
Counsel, 610 F.3d 1045, 1046 (8th Cir. 2010). “lf all three questions are answered
affirmative|y, a federal court should abstain unless it defects ‘bad faith, harassmentl or
some extraordinary circumstance that would make abstention inappropriate.'" Night
Clubs, /nc. v. City of Ft. Smith, Ark., 163 F.3d 475, 479 (8th Cir. 1998) (quoting Middlesex
Cnfy. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982)).

When only equitable relief is sought, Younger “contemplates the outright dismissal
of the federal suit, and the presentation of all claims, both state and federal to the state
courts." Gibson v. Berryhi/I, 411 U.S. 564, 577 (1973) (Section § 1983 case involving
only injunctive relief, and not damages). ln cases where damages are sought, the Eighth
Circuit has noted that the Supreme Court instructs that traditional abstention principles
generally require a stay as the appropriate mode of abstention rather than a dismissal.
Night Clubs, lnc., 163 F. 3d at 481. ln Quackenbush v. A/lstate lns. Co., 517 U.S. 706
(1996), the Court said:

ln those cases in which we have applied traditional abstention principles to
damages actions, we have only permitted a federal court to withhold action
until the state proceedings have concluded, that is, we have permitted
federal courts applying abstention principles in damages actions to enter a
stay, but we have not permitted them to dismiss the action altogether.
ld. at 730. Because Plaintiff seeks only monetary damages it is appropriate to stay
Plaintiff’s claims against Defendants Wallace and Brockmeyer until his state case has

concluded.

F. Re|igious Diet

Plaintiff alleges he was denied a religious diet. He does not, however, provide any

information as to what religious diet he requested or what was objectionable about the

7

diet he was provided. Such vague allegations cannot support a claim of constitutional
dimension. See Martin, 780 F.2d at 1337 (finding that even a pro se plaintiff must allege
specific facts sufficient to support a claim).

G. Conditions of Confinement

Plaintiff alleges claims regarding the conditions of his confinement, including being
forced to drink from a water fountain in a public restroom, to stay a cell with two other
inmates for 24-48 hours per day, and to sleep 8-13 inches from a toilet. He also alleges
that the jail cleans and reuses single-use eating utensi|s, and that hot food was served
cold while cold food was served warm. Plaintiff fails to state any cognizable conditions of
confinement claims

“[VV]hen the State takes a person into its custody and holds him there against his
will, the Constitution imposes upon ita corresponding duty to assume some responsibility
for his safety and general well-being.” Cnty. ofSacramento v. Lewis, 523 U.S. 833 (1998)
(citation omitted). The Eighth Amendment to the United States Constitution prohibits the
imposition of cruel and unusual punishment U.S. Const. amend. Vl||. Detention centers
must provide pretrial detainees with “reasonab|y adequate sanitation, personal hygiene,
and laundry privileges . . Beaulieu v. Ludeman, 690 F.3d 1017, 1045 (8th Cir. 2012)
(quoting Howard v. Adkison, 887 F.2d 134, 137 (8th Cir. 1989)). The Eighth Amendment
also prohibits punishments that deprive inmates of the minimal civilized measure of life’s
necessities Smith v. Cope/and, 87 F.3d 265, 268 (8th Cir. 1996); see also Hall v. Dalton,
34 F.3d 648, 650 (8th Cir. 1994) (“[l]n this circuit, the standards applied to Eighth
Amendment and Fourteenth Amendment claims have been the same.").

A prisoner alleging an Eighth Amendment violation must prove both an objective

and subjective element. See Revels v. Vincenz, 382 F.3d 870, 875 (8th Cir. 2004) (citing
8

l/l/i/son v. Seiter, 501 U.S. 294, 298 (1991)). “The defendant’s conduct must objectively
rise to the level of a constitutional violation by depriving the plaintiff of the minimal civilized
measure of life’s necessities The defendant’s conduct must also reflect a subjective state
of mind evincing deliberate indifference to the health or safety of the prisoner." Reve/s,
382 F.3d at 875 (citations and internal quotation marks omitted). Deliberate indifference
is established when the Plaintiff shows “the defendant was substantially aware of but
disregarded an excessive risk to inmate health or safety.” ld. The standards against
which a court measures prison conditions are “the evolving standards of decency that
mark the progress of a maturing society.” Estel/e i/. Gamb/e, 429 U.S. 97, 102 (1976).
The Constitution does not mandate comfortable prisons, but neither does it permit
inhumane ones. Farmer v. Brennan, 511 U.S. 825, 832 (1994). Because a § 1983'action
is a type of tort claim, general principles of tort law require that a plaintiff suffer some
actual injury before he can receive compensation. Irving v. Dormire, 519 F.3d 441, 448
(8th Cir. 2008) (citing Carey v. Piphus, 435 U.S. 247, 253-55 (1978)).

Here, Plaintiff seeks only monetary compensation and fails to allege that he
suffered any injury resulting from any of the alleged conditions; therefore, he fails to state
any cognizable conditions of confinement claims

H. One-Week De|ay of Access to Grievance Process

Plaintiff alleges he was denied an inmate lD for a week, which prevented him from
using the inmate kiosk system to file grievances for that week. This allegation fails to
state a cognizable claim. An inmate has no constitutional right to a grievance procedure.
Buck/ey v. Bar/ow, 997 F.3d 494, 495 (8th Cir. 1993) (holding prison grievance process
is a procedural right only, and as such “does not give rise to a protected liberty interest

requiring the procedural protections envisioned by the fourteenth amendment"); F/ick v.

9

Alba, 932 F.2d 728, 729 (8th Cir. 1991) (“When the claim underlying the administrative
grievance involves a constitutional right, the prisoner’s right to petition the government for
redress is the right of access to the courts, which is not compromised by the prison’s
refusal to entertain his grievance.”). As there is no constitutional right to a grievance
procedure, Plaintiff fails to state any cognizable claims based on the alleged one-week
delay of access to the grievance process at the Benton County Jail.

l. Staff Unfamiliar with Jail Policies

Plaintiff’s allegation that jail staff were unfamiliar with jail policies fails to state a
cognizable claim, An internal jail policy or procedure does not create a constitutional
right, nor does the failure to follow such a regulation rise to the level of a § 1983 claim.
See Kennedy v. Blankenship, 100 F.3d 640, 643 (8th Cir. 1996).

J. Profane Language by Staff

Plaintiff’s allegation that jail staff used profane language fails to state a cognizable
claim. Clearly, “[v]erbal threats do not constitute a constitutional violation." Martin, 780
F.2d at 1339. Similar|y, taunts, name calling, and the use of offensive language does not
state a claim of constitutional dimension. McDowe/I v. Jones, 990 F.2d 433, 434 (8th Cir.
1993) (inmate’s claims of general harassment and of verbal harassment were not
actionable under§ 1983); O’Donnell v. Thomas, 826 F.2d 788, 790 (8th Cir. 1987) (verbal
threats and abuse by jail officials did not rise to the level of a constitutional violation);
Martin, 780 F.2d at 1338-39 (being called an obscene name and threatened with adverse
consequences unless he cut his hair and shaved does not state a claim of constitutional
dimension); Black Spotted Horse v. E/se, 767 F.2d 516, 517 (8th Cir. 1985) (use of racially

offensive language in dealing with a prisoner does not, by itself, state a claim).

10

K. Defamation

Plaintiff’s claims that various Defendants defamed his character are not actionable
under § 1983. See Underwood v. Pritcharo', 638 F.2d 60, 62 (8th Cir. 1981)
(“[D]efamation, per se, is not actionable under section 1983.”). "[A] defamed person has
not been deprived of any right, privilege or immunity secured to him by the Federal
Constitution or laws of the United States.” Elli'nburg v. Lucas, 518 F.2d 1196, 1197 (8th
Cir. 1975) (citations omitted). See also Waller v. Ri'ce, 2015 WL 2227799, at *2 (W.D.
Ark. l\llay 12, 2015) (“Slander is not a cognizable claim under section 1983.”).

lV. CONCLUSION

For these reasons, lT |S ORDERED that Plaintiff’s constitutional claims brought
against Defendants Brockmeyer and Wallace concerning Plaintiff’s pending state criminal
trial are STAYED and ADM|N|STRAT|VELY TERM|NATED pending the resolution of the
state criminal case. Plaintiff will have thirty (30) days after the final resolution of his
pending criminal case to file a motion to reopen this case and reassert those claims

A|l of Plaintiff’s remaining claims are DlSlV||SSED W|THOUT PREJUD|CE for

failure to state a claim, frivolousness or because defendants named in the claims are

  
   

immune from suit. 28 U.S.C. §1915A(tK

|T lS SO ORDERED on thisz!| clay of Apri|, 2019.

 

 
 

HY L. BR KS
lTED STl-\ DlSTR|CT JUDGE

11

